DETAILED ACTION
This office action is in response to amendment filed on August 13th, 2021. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 13th, 2021 has been entered. Claims 1 – 5, 7 – 15, 17 - 19 remain pending in the application. Claims 6, 16 have been canceled. Applicant’s amendment to the claims have overcome each and every claim objections, 112f interpretation and 112(b) rejection previously set forth in the Non-Final Office Action mailed on May 13th, 2021. The 101 rejection with respect to claim 10 has been withdrawn in view of Applicant’s amendment.	
	
Response to Arguments
Applicant’s arguments with respect to the 101 rejection of claim 1 are persuasive, therefore, 101 rejection with respect to claims 1-9 has been withdrawn. 
In the Remark, page 12 – 13, Applicant argued as follows:
Yamaguchi teaches to determine the engine operating point for calculating physical quantity per unit power, but not the actual engine operating point for controlling the engine as claimed in the amended claim 1 (Remark, page 12).
Yamaguchi fails to incorporate the amended limitation “determining, with the hybrid controller, a revolution per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to a maximum RPM of the engine” because Yamaguchi only teaches to calculate the engine RPM based on the equation of “MAP(SOC, Vc, tPn)” 
Yamaguchi, [Par, 0109], “charging state SOC, the charging efficiency .eta.c and discharging efficiency.eta.d are calculated. In step S3, the currently required electric power consumption tPn is calculated from the driving force required by the driver and the driving slate of the auxiliary equipment (ON/OFF of air conditioner, instantaneous required driving force)”; [Par. 0125], “S65, an operating point of the engine 1 and an operating point of the generator 2 satisfying the target generated electric power tPg are calculated. FIG. 18 shows an example of an operating point map for calculating the operating point of the engine 1”). The physical quantity per unit power is more like a factor for selecting an operating mode to optimize fuel consumption amount (Yamaguchi, [Par. 0111], “the operating mode is selected based on the threshold value, the electric power consumption and the physical quantity per effective electric power In step S7, a target generated electric power is calculated from the threshold value, the electric power consumption, a result of selection of the operating mode and the physical quantity per effective electric power, and an operating point of the engine 1 and the generator 2 at the time of generation of electric power is calculated”).
	Regarding to point (b), Applicant’s arguments with respect to the 103 rejection of claim 1 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 – 2, 10, 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (US Publication No. US 20130079967 A1; hereafter Terakawa) in view of Lee et al. (Publication No. US 20170259804 A1; hereafter Lee) in further view of Yamaguchi et al. (US Publication No. US 20020062183 A1; hereafter Yamaguchi) and in further view of Hyodo et al. (Publication No. US 20120095655 A1; hereafter Hyodo).
Regarding to claim 1, Terakawa teaches a method of controlling a hybrid vehicle including a motor, an engine, and an engine clutch disposed between the motor and the engine ([Par. 0006], “an engine mounted to a vehicle”; “a clutch configured to engage and disengage an output shaft of the engine and the input shaft of the automated transmission”; “a motor rotatably connected to the input shaft or the output shaft of the automated transmission for outputting a motor torque to the input shaft or the output shaft of the automated transmission”), the method comprising: 

	determining, with a hybrid controller, whether to enter a first mode that operates the engine and the motor without an engagement of the engine clutch based on at least one of a first condition related to an accelerator pedal or a second condition related to a required torque condition;
([Par. 0088], “when a driver starts stepping on, or operating the accelerator pedal 11 at time t1, the HV-ECU 65 performs the torque control of the motor generator 50 (motor torque control)(Step 118) and performs the rotation speed control of the engine 20 (Steps 122 to 128) because the driver requested torque exceeds the maximum motor torque”

[Par. 0089], “From the start of the application of the accelerator pedal 11 until the actual rotation speed of the engine 20 exceeds the reference target engine rotation speed (i.e., from time t1 to time t2), the HV-ECU 65 performs the torque control of the motor generator 50 (Step 118) and performs the rotation speed control of the engine 20 (Steps 112 to 128). During this period, the clutch 40 is in the disengaged state, and thus the output torque of the engine 20 (i.e., the torque for contributing to propel, or drive the vehicle) is zero (0). That is, the vehicle is driven only by the drive force by the motor generator 50”)

	when it is determined to enter the first mode, determining, with the hybrid controller, a torque of the motor based on at least a required torque ([Par. 0057], “the HV-ECU 65 determines whether the driver requested torque obtained at Step104 in advance is assumed to be equal to or greater than a maximum motor torque which is a maximum torque that the motor generator 50 is capable of outputting in accordance with a level of the vehicle speed. The HV-ECU 65 determines whether the driver requested torque can be achieved only with the motor torque of the motor generator 50”).

	Terakawa teaches the hybrid further comprises “a starter 26 (see FIG. 1) in response to an operation of an ignition switch to start the engine 20” ([Par. 0038]) and “the motor generator 50 serves as a power generator, or electric generator when the motor generator 50 is actuated by a power generation toque Tgen which corresponds to a part of the engine torque Te, where the battery 56 can be charged” ([Par. 0036]), but does not explicitly disclose engine generation power that is generated by a hybrid starter generator with an engine power and is supplied to the motor.

	However, Lee teaches engine generation power that is generated by a hybrid starter generator with an engine power and is supplied to the motor. (Claim 1, “controlling a hybrid starter generator (HSG) to charge a battery using engine power to provide driving power to a motor by the controller”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Terakawa to incorporate the teaching of Lee. The modification would have 
	
	The combination of Terakawa and Lee teaches the hybrid vehicle comprises a generator to generate engine power as described above, but does not explicitly disclose to determine an operating point of the engine based on engine generation power, wherein determining the operating point of the engine comprises: determining, with the hybrid controller, the engine generation power;  27OPP-HK-2018-0054-US-00 Attorney Docket No: 15438-985determining, with the hybrid controller, a revolutions per minute (RPM) of the engine based on the operation amount of the accelerator pedal; and determining, with the hybrid controller, an engine torque to satisfy the engine generation power at the determined RPM of the engine.

	However, Yamaguchi teaches determine an operating point of the engine based on engine generation power, 
([Par. 0111], “a target generated electric power is calculated from the threshold value, the electric power consumption, a result of selection of the operating mode and the physical quantity per effective electric power, and an operating point of the engine 1 and the generator 2 at the time of generation of electric power is calculated” the “target generated electric power” reads on the “engine generation power”

[Par. 0134], “an operating point of an engine which is widely known as a power generation control method on a series hybrid electric vehicle is used as a maximum efficiency power generating point in the engine and the generator, thereby generating electric power”);  

27OPP-HK-2018-0054-US-00Attorney Docket No: 15438-985[Par. 0203], “In step S128, an operating point (torque: tTen[Nm], rpm speed. tNen[rpm] when power (required power) of the engine 101 which realizes the output shaft power is generated is calculated.” wherein the engine generation power satisfies the required power at the operating point)

	wherein determining the operating point of the engine comprises: 
		determining, with the hybrid controller, the engine generation power;  ([Par. 0111], “a target generated electric power is calculated from the threshold value, the electric power consumption, a result of selection of the operating mode and the physical quantity per effective electric power, and an operating point of the engine 1 and the generator 2 at the time of generation of electric power is calculated”; 27OPP-HK-2018-0054-US-0027OPP-HK-2018-0054-US-00Attorney Docket No: 15438-985[Par. 0203], “In step S128, an operating point (torque: tTen[Nm], rpm speed. tNen[rpm] when power (required power) of the engine 101 which realizes the output shaft power is generated is calculated.”)
		Attorney Docket No: 15438-985determining, with the hybrid controller, a revolutions per minute (RPM) of the engine based on the operation amount of the accelerator pedal; 
([0113], “the target driving torque tTd[Nm] is calculated from parameters such as the accelerator pedal actuation amount”

[Par. 0295 – 0296], “a target driving power tPd[kW] is calculated by equation 12 using the target driving torque … a required power tPn[kW] is calculated by the following equation based on the target driving power tPd[kW] and auxiliary equipment power Pa[kW]”

[Par 0298], “In step S221, best torque oTe[Nm] and best rpm speed oNe[rpm] which are best operating point of the engine 201 satisfying the required power tPn[kW] are calculated by retrieving from map data TBLote(tPn), TBLone(tPn) respectively... FIG. 63 shows an example of operating points of the engine 201 satisfying the required power tPn[kW]. The map data TBLote(tPn), TBLone(tPn) are formed in such a manner that operating points of required power shown in FIG. 63 are formed in a form of table for torque and rpm speed, respectively”

Where it is interpreted as the “required power” is calculated based on the “target driving torque” requested by driver via accelerator pedal actuation amount. The controller then determines the operating point of the engine (torque and the rpm speed of the engine) to generate power satisfying the required power) and 

	determining, with the hybrid controller, an engine torque to satisfy the engine generation power at the determined RPM of the engine. [Par 0298], “In step S221, best torque oTe[Nm] and best rpm speed oNe[rpm] which are best operating point of the engine 201 satisfying the required power tPn[kW] are calculated by retrieving from map data TBLote(tPn), TBLone(tPn) respectively... FIG. 63 shows an example of operating points of the engine 201 satisfying the required power tPn[kW]. The map data TBLote(tPn), TBLone(tPn) are formed in such a manner that operating points of required power shown in FIG. 63 are formed in a form of table for torque and rpm speed, respectively”

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa and Lee to incorporate the teaching of Yamaguchi. The modification would have been obvious because by determining the operating point of engine based on target generated electric power, it ensures output electric power of the engine satisfies the required power. 

	The combination of Terakawa, Lee and Yamaguchi teaches to determine the engine speed (rpm) based on the amount of the accelerator pedal as described above, but does not explicitly disclose to determine a revolutions per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to a maximum RPM of the engine.

	However, Hyodo teaches to determine a revolutions per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to a maximum RPM of the engine. ([Par. 0051], “In a step S2, the target engine rotational speed Na with respect to a pedal operation amount detected by the accelerator operation amount detector 12 is calculated based upon the pre-stored characteristic of no-restriction of the engine maximum rotational speed indicated by the solid line in FIG. 6.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa, Lee and Yamaguchi to incorporate the teaching of Hyodo. The modification would have been obvious because by calculating the engine RPM based on the pedal operation amount and the maximum engine RPM, it ensures that the determined engine RPM will not exceed the speed limit of the engine. 

Regarding to claim 2, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the method of claim 1.
Terakawa further teaches wherein the required torque corresponds to a sum of a creep torque output from the motor and an acceleration torque determined corresponding to an operation amount of the accelerator pedal ([Par. 0060], “the HV-ECU 65 obtains a target torque on the basis of the map by applying the detected accelerator pedal operation amount and the detected vehicle speed, and controls the motor generator 50 so that the motor torque of the motor generator 50 is assumed to be the obtained target torque (motor torque control means, or motor torque control portion). In order to make the vehicle creep, in which the vehicle travels forwards or backwards at very low speed without the operation of the accelerator pedal 11, a motor torque (creep torque) may be generated at the motor generator 50”).
	

Regarding to claim 10, Terakawa teaches a non-transitory computer-readable recording medium having a program recorded thereon, the program to direct a processor to perform acts of: 
	determining, with a hybrid controller ([Par. 0038], “A controller 10 includes an arithmetic processing unit having a CPU, a ROM, a RAM, other peripheral circuits, and the like”), whether to enter a first mode that operates an engine and a motor without an engagement of an engine clutch based on at least one of a first condition related to an accelerator pedal or a second condition related to a required torque condition;
([Par. 0088], “when a driver starts stepping on, or operating the accelerator pedal 11 at time t1, the HV-ECU 65 performs the torque control of the motor generator 50 (motor torque control)(Step 118) and performs the rotation speed control of the engine 20 (Steps 122 to 128) because the driver requested torque exceeds the maximum motor torque”

[Par. 0089], “From the start of the application of the accelerator pedal 11 until the actual rotation speed of the engine 20 exceeds the reference target engine rotation speed (i.e., from time t1 to time t2), the HV-ECU 65 performs the torque control of the motor generator 50 (Step 118) and performs the rotation speed control of the engine 20 (Steps 112 to 128). During this period, the clutch 40 is in the disengaged state, and thus the output torque of the engine 20 (i.e., the torque for contributing to propel, or drive the vehicle) is zero (0). That is, the vehicle is driven only by the drive force by the motor generator 50”)

	when it is determined to enter the first mode, determining, with the hybrid controller, a torque of the motor based on at least a required torque; ([Par. 0057], “the HV-ECU 65 determines whether the driver requested torque obtained at Step104 in advance is assumed to be equal to or greater than a maximum motor torque which is a maximum torque that the motor generator 50 is capable of outputting in accordance with a level of the vehicle speed. The HV-ECU 65 determines whether the driver requested torque can be achieved only with the motor torque of the motor generator 50”).

	Terakawa teaches the hybrid further comprises “a starter 26 (see FIG. 1) in response to an operation of an ignition switch to start the engine 20” ([Par. 0038]) and “the motor generator 50 serves as a power generator, or electric generator when the motor generator 50 is actuated by a power generation toque Tgen which corresponds to a part of the engine torque Te, where the battery 56 can be charged” ([Par. 0036]), but does not explicitly disclose engine generation power that is generated by a hybrid starter generator with an engine power and is supplied to the motor.

	However, Lee teaches engine generation power that is generated by a hybrid starter generator with an engine power and is supplied to the motor. (Claim 1, “controlling a hybrid starter generator (HSG) to charge a battery using engine power to provide driving power to a motor by the controller”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Terakawa to incorporate the teaching of Lee. The modification would have been obvious because replacing a conventional starter by a hybrid starter generator, it allows a greater electrical generation capacity and instantly starts and accelerates the engine to idling speed to initiate the combustion process in the engine.
	
	The combination of Terakawa and Lee teaches the hybrid vehicle comprises a generator to generate engine power as described above, but does not explicitly disclose to determine an operating point of the engine based on engine generation power, wherein determining the operating point of the engine comprises: determining, with the hybrid controller, the engine generation power;  27OPP-HK-2018-0054-US-00 Attorney Docket No: 15438-985determining, with the hybrid controller, a revolutions per minute (RPM) of the engine based on the operation amount of the accelerator pedal; and determining, with the hybrid controller, an engine torque to satisfy the engine generation power at the determined RPM of the engine.

	However, Yamaguchi teaches determine an operating point of the engine based on engine generation power, 
([Par. 0111], “a target generated electric power is calculated from the threshold value, the electric power consumption, a result of selection of the operating mode and the physical quantity per effective electric power, and an operating point of the engine 1 and the generator 2 at the time of generation of electric power is calculated” the “target generated electric power” reads on the “engine generation power”

[Par. 0134], “an operating point of an engine which is widely known as a power generation control method on a series hybrid electric vehicle is used as a maximum efficiency power generating point in the engine and the generator, thereby generating electric power”);  

27OPP-HK-2018-0054-US-00Attorney Docket No: 15438-985[Par. 0203], “In step S128, an operating point (torque: tTen[Nm], rpm speed. tNen[rpm] when power (required power) of the engine 101 which realizes the output shaft power is generated is calculated.” wherein the engine generation power satisfies the required power at the operating point)

	wherein determining the operating point of the engine comprises: 
		determining, with the hybrid controller, the engine generation power;  ([Par. 0111], “a target generated electric power is calculated from the threshold value, the electric power consumption, a result of selection of the operating mode and the physical quantity per effective electric power, and an operating point of the engine 1 and the generator 2 at the time of generation of electric power is calculated”; 27OPP-HK-2018-0054-US-0027OPP-HK-2018-0054-US-00Attorney Docket No: 15438-985[Par. 0203], “In step S128, an operating point (torque: tTen[Nm], rpm speed. tNen[rpm] when power (required power) of the engine 101 which realizes the output shaft power is generated is calculated.”)
		Attorney Docket No: 15438-985determining, with the hybrid controller, a revolutions per minute (RPM) of the engine based on the operation amount of the accelerator pedal; 
([0113], “the target driving torque tTd[Nm] is calculated from parameters such as the accelerator pedal actuation amount”

[Par. 0295 – 0296], “a target driving power tPd[kW] is calculated by equation 12 using the target driving torque … a required power tPn[kW] is calculated by the following equation based on the target driving power tPd[kW] and auxiliary equipment power Pa[kW]”

[Par 0298], “In step S221, best torque oTe[Nm] and best rpm speed oNe[rpm] which are best operating point of the engine 201 satisfying the required power tPn[kW] are calculated by retrieving from map data TBLote(tPn), TBLone(tPn) respectively... FIG. 63 shows an example of operating points of the engine 201 satisfying the required power tPn[kW]. The map data TBLote(tPn), TBLone(tPn) are formed in such a manner that operating points of required power shown in FIG. 63 are formed in a form of table for torque and rpm speed, respectively”

Where it is interpreted as the “required power” is calculated based on the “target driving torque” requested by driver via accelerator pedal actuation amount. The controller then determines the operating point of the engine (torque and the rpm speed of the engine) to generate power satisfying the required power) and 

	determining, with the hybrid controller, an engine torque to satisfy the engine generation power at the determined RPM of the engine. [Par 0298], “In step S221, best torque oTe[Nm] and best rpm speed oNe[rpm] which are best operating point of the engine 201 satisfying the required power tPn[kW] are calculated by retrieving from map data TBLote(tPn), TBLone(tPn) respectively... FIG. 63 shows an example of operating points of the engine 201 satisfying the required power tPn[kW]. The map data TBLote(tPn), TBLone(tPn) are formed in such a manner that operating points of required power shown in FIG. 63 are formed in a form of table for torque and rpm speed, respectively”

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa and Lee to incorporate the teaching of Yamaguchi. The modification would have been obvious because by determining the operating point of engine based on target generated electric power, it ensures output electric power of the engine satisfies the required power. 

	The combination of Terakawa, Lee and Yamaguchi teaches to determine the engine speed (rpm) based on the amount of the accelerator pedal as described above, but does not explicitly disclose to determine a revolutions per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to a maximum RPM of the engine.

	However, Hyodo teaches to determine a revolutions per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to a maximum RPM of the engine. ([Par. 0051], “In a step S2, the target engine rotational speed Na with respect to a pedal operation amount detected by the accelerator operation amount detector 12 is calculated based upon the pre-stored characteristic of no-restriction of the engine maximum rotational speed indicated by the solid line in FIG. 6.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa, Lee and Yamaguchi to incorporate the teaching of Hyodo. The modification would have been obvious because by calculating the engine RPM based on the pedal operation amount and the maximum engine RPM, it ensures that the determined engine RPM will not exceed the speed limit of the engine. 

Regarding to claim 11, Terakawa teaches a hybrid vehicle comprising: 
a motor ([Par. 0006], “a motor”); 
an engine ([Par. 0006], “an engine mounted to a vehicle”); 
an engine clutch disposed between the motor and the engine ([Par. 0006], “a clutch configured to engage and disengage an output shaft of the engine and the input shaft of the automated transmission”; “a motor rotatably connected to the input shaft or the output shaft of the automated transmission for outputting a motor torque to the input shaft or the output shaft of the automated transmission”); and 
a hybrid controller ([Par. 0038], “A controller 10 includes an arithmetic processing unit having a CPU, a ROM, a RAM, other peripheral circuits, and the like”) configured to:
	determine whether to enter a first mode that operates an engine and a motor without an engagement of an engine clutch based on at least one of a first condition related to an accelerator pedal or a second condition related to a required torque condition;
([Par. 0088], “when a driver starts stepping on, or operating the accelerator pedal 11 at time t1, the HV-ECU 65 performs the torque control of the motor generator 50 (motor torque control)(Step 118) and performs the rotation speed control of the engine 20 (Steps 122 to 128) because the driver requested torque exceeds the maximum motor torque”

[Par. 0089], “From the start of the application of the accelerator pedal 11 until the actual rotation speed of the engine 20 exceeds the reference target engine rotation speed (i.e., from time t1 to time t2), the HV-ECU 65 performs the torque control of the motor generator 50 (Step 118) and performs the rotation speed control of the engine 20 (Steps 112 to 128). During this period, the clutch 40 is in the disengaged state, and thus the output torque of the engine 20 (i.e., the torque for contributing to propel, or drive the vehicle) is zero (0). That is, the vehicle is driven only by the drive force by the motor generator 50”)

determining a torque of the motor based on at least a required torque when it is determined to enter the first mode; ([Par. 0057], “the HV-ECU 65 determines whether the driver requested torque obtained at Step104 in advance is assumed to be equal to or greater than a maximum motor torque which is a maximum torque that the motor generator 50 is capable of outputting in accordance with a level of the vehicle speed. The HV-ECU 65 determines whether the driver requested torque can be achieved only with the motor torque of the motor generator 50”).

	Terakawa teaches the hybrid further comprises “a starter 26 (see FIG. 1) in response to an operation of an ignition switch to start the engine 20” ([Par. 0038]) and “the motor generator 50 serves as a power generator, or electric generator when the motor generator 50 is actuated by a power generation toque Tgen which corresponds to a part of the engine torque Te, where the battery 56 can be charged” ([Par. 0036]), but does not explicitly disclose engine generation power that is generated by a hybrid starter generator with an engine power and is supplied to the motor.

	However, Lee teaches engine generation power that is generated by a hybrid starter generator with an engine power and is supplied to the motor. (Claim 1, “controlling a hybrid starter generator (HSG) to charge a battery using engine power to provide driving power to a motor by the controller”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Terakawa to incorporate the teaching of Lee. The modification would have been obvious because replacing a conventional starter by a hybrid starter generator, it allows a greater electrical generation capacity and instantly starts and accelerates the engine to idling speed to initiate the combustion process in the engine.
	
The combination of Terakawa and Lee teaches the hybrid vehicle comprises a generator to generate engine power as described above, but does not explicitly disclose to determine an operating point of the engine based on engine generation power; Attorney Docket No: 15438-985determine a revolutions per minute (RPM) of the engine based on the operation amount of the accelerator pedal; and determine an engine torque to satisfy the engine generation power at the determined RPM of the engine.

	However, Yamaguchi teaches determine an operating point of the engine based on engine generation power; 
([Par. 0111], “a target generated electric power is calculated from the threshold value, the electric power consumption, a result of selection of the operating mode and the physical quantity per effective electric power, and an operating point of the engine 1 and the generator 2 at the time of generation of electric power is calculated” the “target generated electric power” reads on the “engine generation power”

[Par. 0134], “an operating point of an engine which is widely known as a power generation control method on a series hybrid electric vehicle is used as a maximum efficiency power generating point in the engine and the generator, thereby generating electric power”);  

27OPP-HK-2018-0054-US-00Attorney Docket No: 15438-985[Par. 0203], “In step S128, an operating point (torque: tTen[Nm], rpm speed. tNen[rpm] when power (required power) of the engine 101 which realizes the output shaft power is generated is calculated.” wherein the engine generation power satisfies the required power at the operating point)

		
	Attorney Docket No: 15438-985determine a revolutions per minute (RPM) of the engine based on the operation amount of the accelerator pedal; 
([0113], “the target driving torque tTd[Nm] is calculated from parameters such as the accelerator pedal actuation amount”

[Par. 0295 – 0296], “a target driving power tPd[kW] is calculated by equation 12 using the target driving torque … a required power tPn[kW] is calculated by the following equation based on the target driving power tPd[kW] and auxiliary equipment power Pa[kW]”

[Par 0298], “In step S221, best torque oTe[Nm] and best rpm speed oNe[rpm] which are best operating point of the engine 201 satisfying the required power tPn[kW] are calculated by retrieving from map data TBLote(tPn), TBLone(tPn) respectively... FIG. 63 shows an example of operating points of the engine 201 satisfying the required power tPn[kW]. The map data TBLote(tPn), TBLone(tPn) are formed in such a manner that operating points of required power shown in FIG. 63 are formed in a form of table for torque and rpm speed, respectively”

Where it is interpreted as the “required power” is calculated based on the “target driving torque” requested by driver via accelerator pedal actuation amount. The controller then determines the operating point of the engine (torque and the rpm speed of the engine) to generate power satisfying the required power) and 

determine an engine torque to satisfy the engine generation power at the determined RPM of the engine. [Par 0298], “In step S221, best torque oTe[Nm] and best rpm speed oNe[rpm] which are best operating point of the engine 201 satisfying the required power tPn[kW] are calculated by retrieving from map data TBLote(tPn), TBLone(tPn) respectively... FIG. 63 shows an example of operating points of the engine 201 satisfying the required power tPn[kW]. The map data TBLote(tPn), TBLone(tPn) are formed in such a manner that operating points of required power shown in FIG. 63 are formed in a form of table for torque and rpm speed, respectively”

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa and Lee to incorporate the teaching of Yamaguchi. The modification would have been obvious because by determining the 

	The combination of Terakawa, Lee and Yamaguchi teaches to determine the engine speed (rpm) based on the amount of the accelerator pedal as described above, but does not explicitly disclose to determine a revolutions per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to a maximum RPM of the engine.

	However, Hyodo teaches to determine a revolutions per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to a maximum RPM of the engine. ([Par. 0051], “In a step S2, the target engine rotational speed Na with respect to a pedal operation amount detected by the accelerator operation amount detector 12 is calculated based upon the pre-stored characteristic of no-restriction of the engine maximum rotational speed indicated by the solid line in FIG. 6.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa, Lee and Yamaguchi to incorporate the teaching of Hyodo. The modification would have been obvious because by calculating the engine RPM based on the pedal operation amount and the maximum engine RPM, it ensures that the determined engine RPM will not exceed the speed limit of the engine. 

Regarding to claim 12, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the system of claim 11.
wherein the required torque corresponds to a sum of a creep torque output from the motor and an acceleration torque determined corresponding to an operation amount of the accelerator pedal ([Par. 0060], “the HV-ECU 65 obtains a target torque on the basis of the map by applying the detected accelerator pedal operation amount and the detected vehicle speed, and controls the motor generator 50 so that the motor torque of the motor generator 50 is assumed to be the obtained target torque (motor torque control means, or motor torque control portion). In order to make the vehicle creep, in which the vehicle travels forwards or backwards at very low speed without the operation of the accelerator pedal 11, a motor torque (creep torque) may be generated at the motor generator 50”).

Claim 3, 8 – 9, 13, 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terakawa, Lee, Yamaguchi and Hyodo in view of Yokota et al. (US Publication No. US 20190126908 A1; here after Yokota).

Regarding to claim 3, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the method of claim 2.

Terakawa further teaches the second condition is satisfied when a motor maximum torque in the first mode is greater than the required torque. ([Par. 0062], “Namely, in a case where the driver requested torque is assumed to be smaller than a level of the torque subtracting .DELTA.T from the maximum motor torque (i.e., maximum motor torque--.DELTA.T), it is not necessary to add the engine torque, thus the flag Fa, a flag Fb, and a flag Fd are set to be zero (0) (i.e., reset) at Step 116, then the program is advanced to Step 110 to perform the torque control of the motor generator 50”).

the first condition is satisfied when the operation amount of the accelerator pedal is greater than a predetermined value.

However, Yokota teaches the first condition is satisfied when the operation amount of the accelerator pedal is greater than a predetermined value. 
([Par. 0053], “At step S11, it is determined whether accelerator is on, that is, whether the accelerator pedal 8 has been depressed in an amount greater than a predetermined operation amount”

[Par. 0054], “if the depression of the accelerator pedal 8 is greater than the threshold value so that the answer in step S11 is YES, the routine proceeds to step S12” 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa, Lee, Yamaguchi and Hyodo to incorporate the teaching of Yokota. The modification would have been obvious because the requested torque is based on the amount of the accelerator pedal being depressed by a driver (Yokota, [Par. 0087], “the required drive force F.sub.req is obtained based on an operating amount (i.e, a depression) of the accelerator pedal 8 and a vehicle speed”). By using this condition to determine if a vehicle is satisfied to enter the first mode, it would ensure if the first mode is able to provide sufficient amount of driving torque that is requested by the driver. 

Regarding to claim 8, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the method of claim 1.
wherein the method further comprises: 
	when the first condition is not satisfied, maintaining, with the hybrid controller, a second mode that operates the electric motor only.
 ([Par. 0051], “the driver feels such a sense of slowness when accelerating vehicle Ve during propulsion in the EV mode while shifting the running mode to another mode. In view of this, the routine shown in FIG. 2 is executed while the vehicle Ve travels in the EV mode”

[Par. 0054], “If the depression of the accelerator pedal 8 is smaller than the threshold value so that the answer of step S11 is NO, the routine returns without executing any specific control”

Where this is interpreted as if the depression of the accelerator pedal is less than the threshold value which is not satisfied the first condition, the vehicle remains at EV mode).

Regarding to claim 9, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the method of claim 1.

Yokota further teaches wherein the method further comprises:  28OPP-HK-2018-0054-US-00 Attorney Docket No: 15438-985 
	when the second condition is not satisfied, entering, with the hybrid controller, a third mode that operates both the engine and the motor and engages the engine clutch.
([Par.0067], “the running mode is shifted from the series HV mode to the parallel HV mode by engaging the clutch 7 while driving the engine 1 and operating the first motor 2 as a generator”

[Par. 0068], “the running mode is shifted to the parallel HV mode when the actual drive force F exceeds the required additional drive force F.sub.low if the required drive force F.sub.req is larger than the maximum EV drive force E.sub.max”

Where it is interpreted as when the required driving force is greater than the maximum motor’s driving force, which is not satisfied the second condition, the vehicle shifts to parallel HV mode).


Regarding to claim 13, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the system of claim 12.
Terakawa further teaches the second condition is satisfied when motor maximum torque in the first mode is greater than the required torque ([Par. 0062], “Namely, in a case where the driver requested torque is assumed to be smaller than a level of the torque subtracting .DELTA.T from the maximum motor torque (i.e., maximum motor torque--.DELTA.T), it is not necessary to add the engine torque, thus the flag Fa, a flag Fb, and a flag Fd are set to be zero (0) (i.e., reset) at Step 116, then the program is advanced to Step 110 to perform the torque control of the motor generator 50”).

	The combination of Terakawa, Lee, Yamaguchi and Hyodo teaches a vehicle entering the first mode if the second condition is satisfied as described above, but does not explicitly disclose the first condition is satisfied when the operation amount of the accelerator pedal is greater than a predetermined value.

However, Yokota teaches the first condition is satisfied when the operation amount of the accelerator pedal is greater than a predetermined value. 
([Par. 0053], “At step S11, it is determined whether accelerator is on, that is, whether the accelerator pedal 8 has been depressed in an amount greater than a predetermined operation amount”

[Par. 0054], “if the depression of the accelerator pedal 8 is greater than the threshold value so that the answer in step S11 is YES, the routine proceeds to step S12” 


(Yokota, [Par. 0087], “the required drive force F.sub.req is obtained based on an operating amount (i.e, a depression) of the accelerator pedal 8 and a vehicle speed”). By using this condition to determine if a vehicle is satisfied to enter the first mode, it would ensure if the first mode is able to provide sufficient amount of driving torque that is requested by the driver. 

Regarding to claim 18, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the system of claim 11. 
Yokota further teaches wherein the hybrid controller is configured to: 
	maintain a second mode that operates the electric motor only when the first condition is not satisfied 
([Par. 0051], “the driver feels such a sense of slowness when accelerating vehicle Ve during propulsion in the EV mode while shifting the running mode to another mode. In view of this, the routine shown in FIG. 2 is executed while the vehicle Ve travels in the EV mode”

[Par. 0054], “If the depression of the accelerator pedal 8 is smaller than the threshold value so that the answer of step S11 is NO, the routine returns without executing any specific control”

Where this is interpreted as if the depression of the accelerator pedal is less than the threshold value which is not satisfied the first condition, the vehicle remains at EV mode).

Regarding to claim 19, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the system of claim 11.
Yokota further teaches wherein the hybrid controller is configured to: 
	enter a third mode that operates both the engine and the motor and engages the engine clutch when the second condition is not satisfied 
([Par.0067], “the running mode is shifted from the series HV mode to the parallel HV mode by engaging the clutch 7 while driving the engine 1 and operating the first motor 2 as a generator”

[Par. 0068], “the running mode is shifted to the parallel HV mode when the actual drive force F exceeds the required additional drive force F.sub.low if the required drive force F.sub.req is larger than the maximum EV drive force E.sub.max”

Where it is interpreted as when the required driving force is greater than the maximum motor’s driving force, which is not satisfied the second condition, the vehicle shifts to parallel HV mode”).

Claim 4 – 5, 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terakawa, Lee, Yamaguchi and Hyodo in view of Tokura et al. (US Publication No. US 20080029063 A1; here after Tokura).

Regarding to claim 4, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the method of claim 1.
The combination of Terakawa, Lee, Yamaguchi and Hyodo teaches to determine a vehicle whether it enters the first mode as described in claim 1 above, but does not explicitly disclose when a torque boosting function is set by a driver, entering, with the hybrid controller, the first mode, wherein the torque boosting function adds a torque with a predetermined ratio based on the operation amount of the accelerator pedal.

However, Tokura teaches wherein determining whether to enter the first mode comprises: when a torque boosting function is set by a driver, entering, with the hybrid controller, the first mode, wherein the torque boosting function adds a torque with a predetermined ratio based on the operation amount of the accelerator pedal ([Par. 0076], “the torque-boost amount is set so that the torque-boost amount increases with the driver requested torque (accelerator operation amount)until the driver requested torque exceeds a predetermined torque T(0)”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa, Lee, Yamaguchi and Hyodo to incorporate the teaching of Tokura. The modification would have been obvious because by adding the torque-boost amount based on the operation amount of the accelerator pedal, it would ensure the motor to output sufficient torque to satisfy driving torque that is requested by a driver. 

Regarding to claim 5, the combination of Terakawa, Lee, Yamaguchi, Hyodo and Tokura teaches the method of claim 4.
Tokura further teaches wherein determining the torque of the motor comprises: 
	adding, with the hybrid controller, the required torque to a boosting torque corresponding to the torque boosting function ([Par. 0077], “the torque-boost amount is set so that as the accelerator operation amount increases, the torque obtained by adding the torque-boost amount to the driver requested torque increases”).

Regarding to claim 14, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the system of claim 11. 
The combination of Terakawa, Lee, Yamaguchi and Hyodo teaches to determine a vehicle whether it enters the first mode as described in claim 11 above, but does not explicitly disclose to enter the first mode when torque boosting function is set by a driver, wherein the torque boosting function adds a torque with a predetermined ratio based on the operation amount of the accelerator pedal.

However, Tokura teaches wherein determining whether to enter the first mode comprises: enter the first mode when torque boosting function is set by a driver, wherein the torque boosting function adds a torque with a predetermined ratio based on the operation amount of the accelerator pedal. ([Par. 0076], “the torque-boost amount is set so that the torque-boost amount increases with the driver requested torque (accelerator operation amount)until the driver requested torque exceeds a predetermined torque T(0)”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa, Lee, Yamaguchi and Hyodo to incorporate the teaching of Tokura. The modification would have been obvious because by adding the torque-boost amount based on the operation amount of the accelerator pedal, it would ensure the motor to output sufficient torque to satisfy driving torque that is requested by a driver. 

Regarding to claim 15, the combination of Terakawa, Lee, Yamaguchi, Hyodo and Tokura teaches the method of claim 14.
Tokura further teaches determine the torque of the motor by adding the required torque to a boosting torque corresponding to the torque boosting function ([Par. 0077], “the torque-boost amount is set so that as the accelerator operation amount increases, the torque obtained by adding the torque-boost amount to the driver requested torque increases”).

Claim 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terakawa, Lee, Yamaguchi and Hyodo in view of Yoshino, TakaHiro (English Translation for the Publication No. EP 1300273 B1; here after Yoshino).

Regarding to claim 7, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the method of claim 1.
Yamaguchi further teaches wherein determining the engine generation power comprises: 
	determining, with the hybrid controller, a required power based on the required torque and a RPM of the motor 
[Par. 0295 – 0296], “a target driving power tPd[kW] is calculated by equation 12 using the target driving torque … a required power tPn[kW] is calculated by the following equation based on the target driving power tPd[kW] and auxiliary equipment power Pa[kW]”

[Par. 0375], “target torque and target rpm speed of the engine 301, target torque and target rpm speed of the motor 303 and target transmission speed-change ratio which are effective fuel consumption rate equal to a threshold value Vc[cc/kJ] at the time of the required power tPn[kW], are obtained by map retrieving corresponding to the vehicle speed”)

Where it is interpreted as the “required power” is calculated based on the “target torque,” “rpm speed of the engine” and “rpm speed of the motor”); 

	The combination of Terakawa, Lee, Yamaguchi and Hyodo teaches to determine required power as described above, but does not explicitly disclose subtracting, with the hybrid controller, an available battery power from the determined required power.

	However, Yoshino teaches subtracting, with the hybrid controller, an available battery power from the determined required power (Page 7, line 17-21, “the reserve battery power PBMGN computed by reserve battery power computation processing (Fig. 10) described later, is subtracted from the target reserve drive power POMGN computed by target reserve drive power computation processing (Fig. 7). Further, a power generation response delay margin DLYMGN# is added to the result to compute a target value PGMGN of the reserve generated power”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa, Lee, Yamaguchi and Hyodo to incorporate the teaching of Yoshino. The modification would have been obvious because by subtracting reserved battery power from required power, it allows the controller to determine a more accurate amount of power that the engine needs to generate to satisfy the required power. 
	
Regarding to claim 17, the combination of Terakawa, Lee, Yamaguchi and Hyodo teaches the system of claim 11.
Yamaguchi further teaches determine a required power based on the required torque and a RPM of the motor; 
[Par. 0295 – 0296], “a target driving power tPd[kW] is calculated by equation 12 using the target driving torque … a required power tPn[kW] is calculated by the following equation based on the target driving power tPd[kW] and auxiliary equipment power Pa[kW]”

[Par. 0375], “target torque and target rpm speed of the engine 301, target torque and target rpm speed of the motor 303 and target transmission speed-change ratio which are effective fuel consumption rate equal to a threshold value Vc[cc/kJ] at the time of the required power tPn[kW], are obtained by map retrieving corresponding to the vehicle speed”)

Where it is interpreted as the “required power” is calculated based on the “target torque,” “rpm speed of the engine” and “rpm speed of the motor”); 

Terakawa, Lee, Yamaguchi and Hyodo teaches to determine required power as described above, but does not explicitly disclose subtract an available battery power from the determined required power.

However, Yoshino teaches subtracting, with the hybrid controller, an available battery power from the determined required power (Page 7, line 17-21, “the reserve battery power PBMGN computed by reserve battery power computation processing (Fig. 10) described later, is subtracted from the target reserve drive power POMGN computed by target reserve drive power computation processing (Fig. 7). Further, a power generation response delay margin DLYMGN# is added to the result to compute a target value PGMGN of the reserve generated power”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Terakawa, Lee, Yamaguchi and Hyodo to incorporate the teaching of Yoshino. The modification would have been obvious because by subtracting reserved battery power from required power, it allows the controller to determine the amount of power that the engine needs to generate to satisfy the required power. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668